The complaint counts on the contract of carriage by a common carrier, and is not in tort, for the breach of a duty arising out of the contract of affreightment. The appellee (plaintiff) delivered to the appellant (defendant) 35 head of cattle to be transported from Hobbs Island, Ala., to Louisville, Ky. While the bill of lading issued to the shipper contained the station Nashville (presumably Tennessee, though the state is not given) at one place in specifying the destination of the shipment, yet it is plain from a view of the whole instrument that the writing in of the station Nashville was an error; that the bill was a through bill of lading, for interstate transportation from Hobbs Island, Ala., to Louisville, Ky.
The construction of this contract of affreightment was a matter for the court's decision, not the jury. Being an interstate shipment, the rights, liabilities, and remedies of the parties under the contract are governed alone by pertinent federal laws. Cin., etc., Ry. Co. v. Rankin, 241 U.S. 319,36 Sup. Ct. 555, 60 L.Ed. 1022, L.R.A. 1917A, 265. If otherwise entitled to recover, the provisions of the Carmack Amendment should be accorded appropriate effect in determining the liability of the carrier to the shipper. Northern Pac. Ry. Co. v. Wall, 241 U.S. 87, 91, 92, 36 Sup. Ct. 493, 60 L.Ed. 905; G. F.  A. Ry. v. Blish, 241 U.S. 190, 36 Sup. Ct. 541,60 L.Ed. 948. Stipulations in interstate bills of lading requiring notice of claim of damage and extinction of the right to recover therefor if the notice stipulated is not given are valid and effective, and if the notice of claim required by the bill of lading is not given the carrier is not liable therefor in any form of action. C.  O. Ry. Co. v. McLaughlin,242 U.S. 142, 37 Sup. Ct. 40, 61 L.Ed. 207; St. L., etc., Ry. Co. v. Starbird, 243 U.S. 592, 37 Sup. Ct. 462, 61 L.Ed. 917. The provisions of the Alabama statute (Code, § 4297) are not applicable to interstate shipments. In N.C.  St. L. Ry. v. Hinds, 178 Ala. 657, 59 So. 669, the state statute (section 4297) was erroneously *Page 582 
applied to an interstate shipment. Cin., etc., Ry. Co. v. Rankin, supra, where it was said:
"The shipment being interstate, rights and liabilities of the parties depend upon acts of Congress, the bill of lading, and common-law rules as accepted and applied in federal tribunals."
The third plea as amended, which the report of the appeal will reproduce, sought to avail of such a stipulation for notice of damage and claim in bar of the action. The court erred in sustaining a demurrer thereto.
The judgment is reversed and the cause is remanded.
Reversed and remanded. All the Justices concur.